UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-29196 PROFILE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 91-1418002 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2 Park Avenue, Suite 201 Manhasset, New York (Address of principal executive offices) (Zip Code) (516) 365-1909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes xNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 18,418,331 shares of common stock, par value $0.001, were outstanding as of November 2, 2010. PROFILE TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2010 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Managaement's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signature Certifications PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). PROFILE TECHNOLOGIES, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2010 (Unaudited) September 30, June 30, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $8,895 and $7,347 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Note payable to stockholder Deferred wages Accrued professional fees Total current liabilities Commitments and contingencies Stockholders' deficit Common stock, $0.001 par value:40,000,000 shares authorized, 18,398,331 and 17,826,222 shares issued and outstanding at September 30, 2010 and June 30, 2010 Common stock issuable; 20,000 and 20,679 shares at September 30, 2010 and June 30, 2010 20 21 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (The accompanying notes are an integral part of these financial statements) 3 PROFILE TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, Revenue $ $ Cost of revenue ) ) Gross margin ) ) Operating expenses Research and development Selling General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Gain on sale of equipment - Interest expense ) ) Interest income 19 Total other income (expense) 18 ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding used to (The accompanying notes are an integral part of these financial statements) 4 PROFILE TECHNOLOGIES, INC. STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, 2010 (Unaudited) Additional Total Common Stock Common Stock Issuable Paid-in Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance at June 30, 2009 $ $
